Order filed July 25, 2017.




                                         In The

                         Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-16-00540-CV
                                      ____________

                            FELIX P. BABAUTA, Appellant

                                           V.

      DEBRA V. JENNINGS AND RALPAHELL V. WILKINS, Appellee


                         On Appeal from the 295th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2012-23475

                                        ORDER

       On July 6, 2017, appellant filed a brief that is not in compliance with the
Texas Rules of Appellate Procedure. The brief fails generally to comply with the
rules. See Tex. R. App. P. 38.1(f), (h), and (i).

       Accordingly, we order appellant’s brief filed July 6, 2017, stricken.
Appellant is ordered to file a brief that complies with the Texas Rules of Appellate
Procedure within thirty (30) days of the date of this order. See Tex. R. App. P.
38.1(f), (h), and (i).
      If appellant files another brief that does not comply with Rule 38, the Court
may strike the brief, prohibit appellant from filing another, and proceed as if
appellant had failed to file a brief. See Tex. R. App. P. 38.9(a). Pursuant to Texas
Rule of Appellate Procedure 38.8(a), where an appellant has failed to file a brief,
we may dismiss the appeal for want of prosecution. If appellant fails to timely file
a brief in accordance with Rule 38, the appeal will be dismissed for want of
prosecution. See Tex. R. App. P. 38.8(a)(1).



                                  PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.